OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OFTEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
              ©FF8C8AL iUSSMESa
              STATE ©F TEXAS
              PEMALTYFOK . i-V go,,
                                         •   nwn^-a^™ 0 2 1M                      __
 4/29/2015 PRIVATE USE N               gg e^^^S: 0004279596 APR 30 2015
 BELLOTTI, CARL MATTHEW^ AKA        A.y^-'k rjSM^&SS&k MAILED FROM ZIPCODE 78701
                                          BELOTTI, CARL MATHEW III Tr. Ct. No.
 09-07283-A                        WR-53,835-05,
 This is to advise that the Court has^denied. without written order the application for
 writ of habeas corpus on the findings of the tnal court without a hearing.
                                                                     Abel Acosta, Clerk
                              CARL MATTHEW BELLOTTI III
                               jAST TEXAS TREATMENT FACILITY - TDC #
                               755639                                       UTF
W3B   VB&S2
                                 HmHSVTnu7§^340